

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
LOAN AGREEMENT
 
 
BETWEEN
 
 
POTOMAC ELECTRIC POWER COMPANY,
as Borrower
 
 
and
 
 
MIZUHO CORPORATE BANK (USA),
as Lender
 
 
 
 
 
Dated as of May 2, 2008
 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
   
Page
ARTICLE I
DEFINITIONS
1
1.1  
Definitions
1
1.2  
Interpretation
8
1.3  
Accounting
8
ARTICLE II
THE LOAN
9
2.1  
Commitment
9
2.2  
Required Payments; Termination
9
2.3  
Ratable Loans
9
2.4  
Type of Loan
9
2.5  
Intentionally Omitted
9
2.6  
Minimum Amount of Each Loan
9
2.7  
Prepayments
9
2.8  
Method of Selecting Types and Interest Periods for the Loan
9
2.9  
Conversion and Continuation of the Outstanding Loan
10
2.10
Changes in Interest Rate, etc.
10
2.11
Rates Applicable After Default
11
2.12
Method of Payment
11
2.13
Evidence of Indebtedness
11
2.14
Telephonic Notices
11
2.15
Interest Payment Dates; Interest and Fee Basis
11
ARTICLE III
YIELD PROTECTION; TAXES
12
3.1  
Yield Protection
12
3.2  
Changes in Capital Adequacy Regulations
12
3.3  
Availability of Type of Loan
13
-i-

 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
3.4  
Funding Indemnification
13
3.5  
Taxes
13
3.6  
Mitigation of Circumstances; Lender Statements; Survival of Indemnity
14
3.7  
[Intentionally Omitted]
15
ARTICLE IV
CONDITIONS PRECEDENT
15
4.1  
Conditions Precedent to Closing and Borrowing
15
ARTICLE V
REPRESENTATIONS AND WARRANTIES
16
5.1  
Existence and Standing
16
5.2  
Authorization and Validity
16
5.3  
No Conflict; Government Consent
16
5.4  
Financial Statements
16
5.5  
No Material Adverse Change
16
5.6  
Taxes
17
5.7  
Litigation and Contingent Obligations
17
5.8  
Significant Subsidiaries
17
5.9  
ERISA
17
5.10
Accuracy of Information
17
5.11
Regulation U
17
5.12
Material Agreements
17
5.13
Compliance With Laws
17
5.14
Plan Assets; Prohibited Transactions
17
5.15
Environmental Matters
18
5.16
Investment Company Act
18
5.17
[Intentionally Omitted]
18
-ii-

 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
5.18
Insurance
18
5.19
No Default
18
5.20
Ownership of Properties
18
5.21
OFAC
18
ARTICLE VI
COVENANTS
18
6.1  
Financial Reporting
19
6.2  
Use of Proceeds
20
6.3  
Notice of Default
20
6.4  
Conduct of Business
20
6.5  
Taxes
20
6.6  
Insurance
21
6.7  
Compliance with Laws
21
6.8  
Maintenance of Properties
21
6.9  
Inspection
21
6.10
Merger
21
6.11
Sales of Assets
21
6.12
Liens
22
6.13
Leverage Ratio
23
ARTICLE VII
DEFAULTS
24
7.1  
Representation or Warranty
24
7.2  
Nonpayment
24
7.3  
Certain Covenant Breaches
24
7.4  
Other Breaches
24
7.5  
Cross Default
24
-iii-

 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
7.6  
Voluntary Bankruptcy, etc.
24
7.7  
Involuntary Bankruptcy, etc.
25
7.8  
Seizure of Property, etc.
25
7.9  
Judgments
25
7.10
ERISA
25
7.11
Unenforceability of Loan Documents
25
7.12
Change in Control
25
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
26
8.1  
Acceleration
26
8.2  
Amendments
26
8.3  
Preservation of Rights
26
ARTICLE IX
GENERAL PROVISIONS
26
9.1  
Survival of Representations
26
9.2  
Governmental Regulation
27
9.3  
Headings
27
9.4  
Entire Agreement
27
9.5  
Several Obligations; Benefits of this Agreement
27
9.6  
Expenses; Indemnification
27
9.7  
[Intentionally Omitted]
27
9.8  
[Intentionally Omitted]
27
9.9  
Severability of Provisions
27
9.10
Nonliability of Lender
28
9.11
Limited Disclosure
28
9.12
Nonreliance
28
-iv-

 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)
   
Page
9.13
[Intentionally Omitted]
28
9.14
U.S. Patriot Act Notification
28
ARTICLE X
[Intentionally Omitted]
29
ARTICLE XI
SETOFF
29
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
29
12.1
Successors and Assigns
29
12.2
Participations
30
12.3
Assignments
30
12.4
Dissemination of Information
31
12.5
[Intentionally Omitted]
31
12.6
Tax Treatment
31
ARTICLE XIII
NOTICES
31
ARTICLE XIV
COUNTERPARTS
31
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
32
15.1
CHOICE OF LAW
32
15.2
CONSENT TO JURISDICTION
32
15.3
WAIVER OF JURY TRIAL
32
 
 
 
 
 
-v-

 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBITS
EXHIBIT A
COMPLIANCE CERTIFICATE
 
EXHIBIT B
ASSIGNMENT AGREEMENT
 
EXHIBIT C
NOTE
 
EXHIBIT D-1
FORM OF OPINION OF IN-HOUSE COUNSEL OF BORROWER
 
EXHIBIT D-2
FORM OF OPINION OF COVINGTON & BURLING LLP
 

 
 
SCHEDULES
SCHEDULE 1
LIENS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-vi-


 
 

--------------------------------------------------------------------------------

 

 
 
LOAN AGREEMENT
 
This LOAN AGREEMENT, dated as of May 2, 2008, is between Potomac Electric Power
Company (“Borrower”) and Mizuho Corporate Bank (USA).
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
           1.1           Definitions.  As used in this Agreement:
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Agreement” means this Loan Agreement as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied, with respect to Borrower, in a manner
consistent with that used in preparing Borrower’s financial statements referred
to in Section 5.4.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.6%, provided that with respect to any
day during the period commencing on August 31, 2008 and ending on the Maturity
Date, the Alternate Base Rate shall be equal to the sum of the Federal Funds
Effective Rate for such day plus 0.6%.
 
“Applicable Margin” means, with respect to Eurodollar Loans to Borrower at any
time, the rate of 0.6% per annum.
 
“Approvals” is defined in Section 5.3.
 
“Assignment Agreement” means an agreement substantially in the form of Exhibit
B.
 
“Authorized Officer” means, with respect to Borrower, the President, any Vice
President, the Chief Financial Officer, the Treasurer or any Assistant Treasurer
of Borrower, acting singly.
 
“Borrower” is defined in the preamble.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of, or any notice with respect to, Eurodollar Loans, a day (other than
a Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are
 

 

--------------------------------------------------------------------------------

 

carried on in the London interbank market and (ii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in New York
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means an event or series of events by which (a) any Person,
or two or more Persons acting in concert, acquire beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934)
of 30% or more (by number of votes) of the outstanding shares of Voting Stock of
PHI; or (b) individuals who on the Closing Date were directors of PHI (the
“Approved Directors”) shall cease for any reason to constitute a majority of the
board of directors of PHI; provided that any individual becoming a member of
such board of directors subsequent to such date whose election or nomination for
election by PHI’s shareholders was approved by a majority of the Approved
Directors shall be deemed to be an Approved Director, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any Person, or two or more
Persons acting in concert, other than a solicitation for the election of one or
more directors by or on behalf of the board of directors.
 
“Closing Date” means the date on which all conditions precedent to the making of
the Loan have been satisfied.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means the obligation of Lender to make the Loan in an aggregate
amount not exceeding $25,000,000.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 

 
2

--------------------------------------------------------------------------------

 

“Default” means an event described in Article VII.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the applicable British Bankers’ Association Interest Settlement
Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as of 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that (i)
if Reuters Screen FRBD is not available to the Lender for any reason, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the applicable British Bankers’ Association Interest Settlement Rate for
deposits in U.S. dollars as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, and (ii) if no such British Bankers’ Association Interest
Settlement Rate is available to the Lender, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Lender to be the rate at which the Lender or one of its Affiliate banks offers
to place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the Lender’s
relevant Eurodollar Loan and having a maturity equal to such Interest Period.
 
“Eurodollar Loan” means any portion of the Loan which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.
 
“Excluded Taxes” means, in the case of the Lender, taxes imposed on its overall
net income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which the Lender is incorporated or organized or (ii) the jurisdiction
in which the Lender’s principal executive office is located.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. on such
day on such transactions received by the Lender from three Federal funds brokers
of recognized standing selected by the Lender in its sole discretion.
 
“Floating Rate Loan” means any portion of the Loan which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.
 

 
3

--------------------------------------------------------------------------------

 

“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (i) substantially all of the common equity, general partner or
similar interest of which are owned (either directly or indirectly through one
or more wholly owned Subsidiaries) at all times by Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of Borrower or a Subsidiary
of Borrower, and (B) payments made from time to time on the subordinated debt.
 
“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.
 
“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement, provided that with respect to any period during the
period commencing on August 31, 2008 and ending on the Maturity Date, Borrower
may select a period of one or two weeks commencing on a Business Day selected by
the Borrower pursuant to this Agreement.  Such Interest Period shall end on the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business
Day.  No Interest Period shall end after the Maturity Date and any Interest
Period which would, but for this clause, end after the Maturity Date shall
instead end on the Maturity Date subject to the payment of all break-funding and
other losses, costs and expenses incurred as a result thereof.
 
“Lender” means Mizuho Corporate Bank (USA), any financial institution that
becomes a Purchaser pursuant to Section 12.3.1 and their respective successors
and assigns.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).
 

 
4

--------------------------------------------------------------------------------

 

“Loan” means the loan made by Lender pursuant to Article II (or any conversion
or continuation thereof).
 
“Loan Documents” means this Agreement and the Note, each as amended, restated,
supplemented or otherwise modified from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to perform its
obligations under the Loan Documents or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Lender against
Borrower thereunder.
 
“Material Indebtedness” is defined in Section 7.5.
 
“Maturity Date” means September 30, 2008 or such earlier date on which the
Obligations of Borrower become due and payable pursuant to Section 8.1.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Worth” means, with respect to Borrower at any time, the sum, without
duplication, at such time of (a) Borrower’s stockholders’ equity plus (b) all
Preferred Stock of Borrower (excluding any Preferred Stock which is mandatorily
redeemable on or prior to the scheduled Maturity Date).
 
“Nonrecourse Indebtedness” means, with respect to Borrower, Indebtedness of
Borrower or any Subsidiary of Borrower secured by a Lien on the Property of
Borrower or such Subsidiary, as the case may be, the sole recourse for the
payment of which is such Property and where neither Borrower nor any of its
Subsidiaries is liable for any deficiency after the application of the proceeds
of such Property.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means any promissory note substantially in the form of Exhibit C issued
at the request of a Lender pursuant to Section 2.13.
 
“Obligations” means, with respect to Borrower, all unpaid principal of the Loan
to Borrower, all accrued and unpaid interest on such Loan, all accrued and
unpaid fees payable by Borrower and all expenses, reimbursements, indemnities
and other obligations payable by Borrower to the Lender or any other Indemnified
Party arising under any Loan Document.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Loan” means the aggregate outstanding principal amount of the Loan.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last Business Day of each fiscal quarter of Borrower.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Pepco” means Potomac Electric Power Company.
 

 
5

--------------------------------------------------------------------------------

 

“Permitted Pepco Liens” means (i) the Lien of the Mortgage and Deed of Trust,
dated July 1, 1936, from Borrower to The Bank of New York (successor to The
Riggs National Bank of Washington, D.C.), as trustee, and (ii) the Lien created
by the $152,000,000 sale/leaseback on November 30, 1994 of Borrower’s control
center.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PHI” means Pepco Holdings, Inc.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any other member of the Controlled Group may have any
liability.
 
“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.
 
“Prime Rate” means a rate per annum established by Mizuho Corporate Bank (USA)
in New York, New York as its prime rate for dollars loaned in the United States,
from time to time, changing when and as such prime rate changes; it being
understood that such rate is not necessarily the lowest rate charged by Mizuho
Corporate Bank (USA).
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Public Reports” means Borrower’s (a) annual report on Form 10-K for the year
ended December 31, 2007 and (b) current report on From 8-K filed with the SEC on
March 28, 2008.
 
“Purchasers” is defined in Section 12.3.1.
 
“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate holding more than 50% of the
Outstanding Loan.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.
 
“SEC” means the Securities and Exchange Commission.
 
“Securitization Transaction” means any sale, assignment or other transfer by
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to Borrower or such Subsidiary or any interest in any of the
foregoing, together in each case with any collections and other
 

 
6

--------------------------------------------------------------------------------

 

proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.
 
“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of
Borrower.
 
“Single Employer Plan” means, with respect to Borrower, a Plan maintained by
Borrower or any member of the Controlled Group for employees of Borrower or any
member of the Controlled Group.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
 
“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as at the last day of the
preceding fiscal year of such Person.
 
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note, but excluding Excluded Taxes and Other Taxes.
 
“Total Capitalization” means, with respect to Borrower at any time, the sum of
the Total Indebtedness of Borrower plus the Net Worth of Borrower, each
calculated at such time.
 
“Total Indebtedness” means, at any time, all Indebtedness of Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
Agreement Accounting Principles, excluding, to the extent otherwise included in
Indebtedness of Borrower or any of its Subsidiaries, any other Nonrecourse
Indebtedness of Borrower and its Subsidiaries to the extent that the aggregate
amount of such Nonrecourse Indebtedness does not exceed $200,000,000.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any portion of the Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 

 
7

--------------------------------------------------------------------------------

 

“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 
           1.2           Interpretation.
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.
 
(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
 
(c)           The term “including” is not limiting and means “including without
limitation.”
 
(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.
 
(f)           Unless otherwise expressly provided herein, references herein
shall be references to Eastern time (daylight or standard as applicable).
 
           1.3           Accounting.  (a)  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries of Borrower, if any, which are unconsolidated on
Borrower’s audited financial statements.
 
(b)           If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth herein
with respect to Borrower and either Borrower or the Lender shall so request, the
Lender and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
Agreement Accounting Principles (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with Agreement Accounting Principles as in
effect prior to such change and (ii) Borrower shall provide to the Lender
financial statements and other documents required under this Agreement setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in Agreement Accounting
Principles.
 
ARTICLE II
 
THE LOAN
 
           2.1           Commitment.  The Lender agrees, on the terms and
conditions set forth in this Agreement, to make the Loan to Borrower on the
Closing Date in an amount not to exceed the amount of
 

 
8

--------------------------------------------------------------------------------

 

the Commitment.  Borrower may from time to time prepay all or a portion of the
Loan pursuant to Section 2.7.  Borrower shall not have the right to reborrow any
portion of the Loan after a prepayment.  To the extent the amount of the Loan is
less than the Commitment, Lender shall have no obligation to make any further
advances or loans pursuant to this Agreement.
 
           2.2           Required Payments; Termination.  The Outstanding Loan
to Borrower and all other unpaid Obligations of Borrower shall be paid in full
by Borrower on the Maturity Date.
 
           2.3           [Intentionally Omitted].
 
           2.4           Type of Loan.  The Loan may be a Floating Rate Loan or
Eurodollar Loan, or a combination thereof, as selected by Borrower in accordance
with Sections 2.8 and 2.9.
 
           2.5           [Intentionally Omitted].
 
2.6           Minimum Amount of Each Type of Loan.  Each Type of Loan selected
by Borrower for the Loan or any portion thereof in accordance with Sections 2.8
and 2.9 shall be in the amount of $10,000,000 or a higher integral multiple of
$1,000,000.
 
           2.7           Prepayments.
 
(a)           Borrower may from time to time prepay, without penalty or premium,
all portions of the Outstanding Loan which is a Floating Rate Loan in the amount
of $10,000,000 or a higher integral multiple of $1,000,000, upon one Business
Day’s prior notice to the Lender.  Borrower may from time to time prepay, all
portions of the Outstanding Loan which is a Eurodollar Loan in the amount of
$10,000,000 or a higher integral multiple of $1,000,000, upon three Business
Days’ prior notice to the Lender.
 
(b)           Any prepayment of any portion of the Outstanding Loan that is a
Eurodollar Loan shall be without premium or penalty but shall be subject to the
payment of any funding indemnification amounts covered by Section 3.4.
 
           2.8           Method of Selecting Types and Interest Periods for the
Loan.  On the Closing Date, in the case of Floating Rate Loans, and two Business
Days’ prior to the Closing Date, in the case of Eurodollar Loans, Borrower shall
designate the Type of Loan for all or any portion of the Loan and, in the case
of any portion of the Loan designated as a Eurodollar Loan, the Interest Period
applicable thereto.  The Borrower shall give the Lender irrevocable notice (a
“Borrowing Notice”) not later than 11:00 a.m. on the Closing Date, in the case
of Floating Rate Loans, and three Business Days prior to the Closing Date, in
the case of Eurodollar Loans, designating whether the Loan or any portion
thereof shall be a  Floating Rate Loan or a Eurodollar Loan, specifying:
 
  
(i)
the Type of Loan selected for all or any portion of the Loan and the aggregate
amount of each Type of Loan, and
 
 
(ii)
in the case of any portion of the Loan which is a Eurodollar Loan, the Interest
Period applicable thereto.

 
On the Closing Date, the Lender shall make available the Loan in funds
immediately available in New York to Borrower at its address specified pursuant
to Article XIII.
 

 
9

--------------------------------------------------------------------------------

 

           2.9           Conversion and Continuation of the Outstanding
Loan.  The Loan (or any portion thereof), if bearing interest at the Alternate
Base Rate, shall continue as a Floating Rate Loan unless and until such Loan or
portion thereof is converted into a Eurodollar Loan pursuant to this Section 2.9
or is repaid in accordance with Section 2.7.  The Loan (or any portion thereof),
if bearing interest at the Eurodollar Rate, shall continue as a Eurodollar Loan
until the end of the then applicable Interest Period therefor, at which time
such Loan or portion thereof shall be automatically converted into a Floating
Rate Loan unless (x) such portion of the Loan while it is a Eurodollar Loan is
or was repaid in accordance with Section 2.7 or (y) the Borrower shall have
given the Lender a Conversion/Continuation Notice requesting that, at the end of
such Interest Period, such Loan or portion thereof continue as a Eurodollar Loan
for a subsequent Interest Period.  Subject to the terms of Section 2.6 Borrower
may elect from time to time to convert all or any part of the Loan from a
Floating Rate Loan into a Eurodollar Loan.  Borrower shall give the Lender
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of
the Loan or any portion thereof from a Floating Rate Loan into a Eurodollar Loan
or continuation of the Loan or any portion thereof as a Eurodollar Loan not
later than 11:00 a.m. at least three Business Days prior to the date of the
requested conversion or continuation, specifying:
 
  
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,
 
 
(ii)
the aggregate amount and Type of the Loan which is to be converted or continued,
and
 
 
(iii)
the amount of the Loan which is to be converted into or continued as a
Eurodollar Loan and the duration of the Interest Period applicable thereto.

 
           2.10           Changes in Interest Rate, etc.  The Loan (or any
portion thereof), if bearing interest at the Alternate Base Rate shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made or is converted from a Eurodollar Loan into a Floating Rate
Loan pursuant to Section 2.9 to the date it is paid or is converted into a
Eurodollar Loan pursuant to Section 2.9, at a rate per annum equal to the
Alternate Base Rate for such day.  Changes in the rate of interest on that
portion of the Loan maintained as a Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate.  The Loan (or any
portion thereof), if bearing interest at the Eurodollar Rate, shall bear
interest on the outstanding principal amount thereof from the first day of each
Interest Period applicable thereto to the last day of such Interest Period at
the Eurodollar Rate applicable to such portion of the Loan based upon the
Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.
 
           2.11           Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8 or 2.9, during the continuance
of a Default or Unmatured Default the Required Lenders may, at their option, by
notice to Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of all Lenders to changes in the interest rates), declare that no portion of the
Loan to Borrower may be converted into or continued as a Eurodollar
Loan.  During the continuance of a Default, the Required Lenders may, at their
option, by notice to Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of all Lenders to changes in interest rates), declare that (i)
the Loan (or any portion thereof), if bearing interest at the Eurodollar Rate,
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum and (ii) the
Loan (or any portion thereof), if bearing interest at the Alternate Base Rate,
shall bear interest at a rate per annum equal to the Alternate Base Rate in
effect from time to time plus 2% per annum, provided that during the continuance
of a Default under Section 7.6 or 7.7 with respect to Borrower, the interest
rates set forth in clauses (i) and (ii) above shall be applicable to the
Outstanding Loan to Borrower without any election or action on the part of the
Lender.
 

 
10

--------------------------------------------------------------------------------

 

           2.12           Method of Payment.  All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Lender at the Lender’s address specified
pursuant to Article XIII, or at any other office of the Lender specified in
writing by the Lender to Borrower by 1:00 p.m. on the date when due.
 
           2.13           Evidence of Indebtedness.  (a)  The Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of Borrower to the Lender resulting from the Loan made by the
Lender to Borrower from time to time, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.
 
(b)           The entries maintained in the accounts maintained pursuant to
clause (a) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations of Borrower in accordance
with their terms.
 
(c)           If requested by the Lender, the Loan to Borrower shall be
evidenced by a Note in the form annexed hereto as Exhibit C.  Thereafter, the
Loan evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 12.3) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 12.3.
 
           2.14           Telephonic Notices.  Borrower hereby authorizes the
Lender to convert or continue the Loan (or any portion thereof) and to transfer
funds based on telephonic notices made by any Person the Lender in good faith
believes to be acting on behalf of Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  Borrower agrees
that upon the request of the Lender, Borrower will deliver promptly to the
Lender a written confirmation signed by an Authorized Officer of Borrower, of
each telephonic notice given by Borrower pursuant to the preceding sentence.  If
the written confirmation differs in any material respect from the action taken
by the Lender, the records of the Lender shall govern absent manifest
error.  Borrower consents to the Lender recording any such telephone
conversations with Borrower.
 
           2.15           Interest Payment Dates; Interest and Fee
Basis.  Interest accrued on the Loan (or any portion thereof) that is a Floating
Rate Loan shall be payable on each Payment Date, on any date on which such Loan
(or any portion thereof) is prepaid, whether due to acceleration or otherwise,
and at maturity.  If any portion of the Loan is converted from a Floating Rate
Loan into a Eurodollar Loan on a day other than a Payment Date, all accrued
interest thereon shall be payable on the date of conversion.  Interest accrued
on the Loan (or any portion thereof) that is a Eurodollar Loan shall be payable
on the last day of its applicable Interest Period (and, in the case of a
six-month Interest Period, on the day which is three months after the first day
of such Interest Period), on any date on which such Eurodollar Loan is prepaid,
whether by acceleration or otherwise, and at maturity.  Interest on the Loan (or
any portion thereof) that is a Floating Rate Loan and is bearing interest at the
Prime Rate shall be calculated for actual days elapsed on the basis of a 365-day
year or, when appropriate, 366-day year.  All other interest and all fees shall
be calculated for actual days elapsed on the basis of a 360-day year.  Interest
shall be payable for the day the Loan is made but not for the day of any payment
on the amount paid if payment is received prior to 1:00 p.m. at the place of
payment.  If any payment of principal of or interest on the Loan shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
 

 
11

--------------------------------------------------------------------------------

 

ARTICLE III
 
YIELD PROTECTION; TAXES
 
           3.1           Yield Protection.  If, on or after the date of this
Agreement, the adoption of any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any change in the interpretation or administration thereof by
any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
 
  
(i)
subjects the Lender to any Taxes or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to the Lender in respect of any
Eurodollar Loan, or
 
 
(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender (other than reserves
and assessments taken into account in determining the interest rate applicable
to any Eurodollar Loan), or
 
 
(iii)
imposes any other condition the result of which is to increase the cost to the
Lender of making, funding or maintaining any Eurodollar Loan or reduces any
amount receivable by the Lender in connection with any Eurodollar Loan, or
requires the Lender to make any payment calculated by reference to the amount of
any Eurodollar Loan held or interest received by it, in each case by an amount
deemed material by the Lender, and the result of any of the foregoing is to
increase the cost to the Lender of making or maintaining any Eurodollar Loan or
to reduce the return received by the Lender in connection with any Eurodollar
Loan, then, within 15 days of demand by the Lender, Borrower shall pay Lender
such additional amount or amounts as will compensate Lender for such increased
cost or reduction in amount received.

 
           3.2           Changes in Capital Adequacy Regulations.  If Lender
determines the amount of capital required or expected to be maintained by Lender
or any corporation controlling Lender is increased as a result of a Change,
then, within 15 days of demand by Lender, the Borrower shall pay Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which Lender determines is attributable to
this Agreement or the Loan outstanding hereunder (or participations
therein).  “Change” means (i) any change after the date of this Agreement in the
Risk Based Capital Guidelines (as defined below) or (ii) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by Lender or any corporation controlling
Lender.  “Risk Based Capital Guidelines” means (i) the risk based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basel Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
 
           3.3           Availability of Type of Loan.  If Lender determines
that maintenance of any portion of the Loan as a Eurodollar Loan would violate
any applicable law, rule, regulation, or directive, whether or not having the
force of law, or if the Lender determines that (i) deposits of a type and
maturity appropriate to match fund any portion of the Loan maintained as a
Eurodollar Loan are not available or (ii) the
 

 
12

--------------------------------------------------------------------------------

 

interest rate applicable to any portion of the Loan which is a Eurodollar Loan
does not accurately reflect the cost of making or maintaining a Eurodollar Loan,
then the Lender may suspend the availability of a Eurodollar Loan and require
any affected portion of the Loan to be repaid or converted to a Floating Rate
Loan, subject to the payment of any funding indemnification amounts required by
Section 3.4.
 
           3.4           Funding Indemnification.  If any payment of a
Eurodollar Loan occurs on a day which is not the last day of an Interest Period
therefor, whether because of acceleration, prepayment or otherwise, or any
portion of the Loan is not made or converted to a Eurodollar Loan on the date
specified by Borrower for any reason other than default by the Lender, the
Borrower will indemnify Lender for any loss or cost incurred by it resulting
therefrom, including any loss or cost in liquidating or employing deposits
acquired to fund or maintain any portion of the Loan as a Eurodollar Loan.
 
           3.5           Taxes.
 
(i)           All payments by the Borrower to or for the account of Lender
hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes.  If Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to Lender (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (b) Borrower shall make such
deductions, (c) Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) Borrower shall furnish to
the Lender the original copy of a receipt evidencing payment thereof within 30
days after such payment is made.
 
(ii)           In addition, Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made by it hereunder or under any
Note or from its execution or delivery of, or otherwise attributable to Borrower
in connection with, this Agreement or any Note (“Other Taxes”).
 
(iii)           Borrower hereby agrees to indemnify Lender for the full amount
of Taxes or Other Taxes (including any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date Lender makes demand therefor pursuant to Section 3.6.
 
(iv)           If, at any time, Lender is not incorporated under the laws of the
United States of America or a state thereof (a “Non-U.S. Lender”), such Non-U.S.
Lender agrees that it will, not less than ten Business Days after the date that
it becomes a Purchaser pursuant to Section 12.3.1, (i) deliver to Borrower two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI certifying in either case that the Non-U.S. Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to Borrower a United States
Internal Revenue Form W-8BEN or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax.  Each
Non-U.S. Lender further undertakes to deliver to Borrower (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by
Borrower.  All forms or amendments described in the preceding sentence shall
certify that the Non-U.S. Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless an event (including any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent
 

 
13

--------------------------------------------------------------------------------

 

the Non-U.S. Lender from duly completing and delivering any such form or
amendment with respect to it and the Non-U.S. Lender advises Borrower that it is
not capable of receiving payments without any deduction or withholding of United
States federal income tax.
 
(v)           For any period during which a Non-U.S. Lender has failed to
provide Borrower with an appropriate form pursuant to clause (iv) above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), Borrower shall not be required to increase any amount payable to such
Non-U.S. Lender pursuant to Section 3.5(i)(a) or to otherwise indemnify such
Non-U.S. Lender under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv)
above,  Borrower shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.
 
(vi)           If Lender is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty, such Lender
shall deliver to the Borrower, at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate.
 
           3.6           Mitigation of Circumstances; Lender Statements;
Survival of Indemnity.  Lender shall promptly notify the Borrower of any event
of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in Lender’s good faith judgment,
otherwise disadvantageous to Lender) to mitigate or avoid, (i) any obligation of
Borrower to pay any amount pursuant to Section 3.1, 3.2 or 3.5 and (ii) the
unavailability of Eurodollar Loans under Section 3.3 (and, if Lender has given
notice of any such event described above and thereafter such event ceases to
exist, Lender shall promptly so notify the Borrower).  If Lender claims
compensation under Section 3.1, 3.2, 3.4, or 3.5, Lender shall deliver a written
statement to the Borrower as to the amount due under the applicable Section,
which statement shall set forth in reasonable detail the calculations upon which
Lender determined such amount and shall be final, conclusive and binding on
Borrower in the absence of manifest error.  Determination of amounts payable
under any such Section in connection with a Eurodollar Loan shall be calculated
as though Lender funded its Eurodollar Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of Lender shall be payable on demand after receipt by the
Borrower of such written statement.  Notwithstanding any other provision of this
Article III, if Lender fails to notify Borrower of any event or circumstance
which will entitle Lender to compensation from Borrower pursuant to Section 3.1,
3.2 or 3.5 within 60 days after Lender obtains  knowledge of such event or
circumstance, then Borrower will not be responsible for any such compensation
arising prior to the 60th day before Borrower receives notice from Lender of
such event or circumstance.  The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
 

 
14

--------------------------------------------------------------------------------

 

ARTICLE IV
 
CONDITIONS PRECEDENT
 
           4.1           Conditions Precedent to Closing and Borrowing.  The
obligation of the Lender to make the Loan hereunder is subject to the conditions
precedent that (a) the Lender has received all fees and (to the extent billed)
expenses which are payable on or before the Closing Date to Lender or in
connection herewith have been (or concurrently with the making of the Loan will
be) paid in full; (b) the Lender has received each of the following documents:
 
  
(i)
Copies of the articles or certificate of incorporation of Borrower, together
with all amendments thereto, certified by the Secretary or an Assistant
Secretary of Borrower, and certificates of good standing, certified by the
appropriate governmental officer in the jurisdiction of incorporation of
Borrower.
 
 
(ii)
Copies, certified by the Secretary or Assistant Secretary of Borrower, of
Borrower’s bylaws and of resolutions of its Board of Directors authorizing the
execution, delivery and performance of the Loan Documents.
 
 
(iii)
An incumbency certificate from Borrower, executed by the Secretary or Assistant
Secretary of Borrower, which shall identify by name and title and bear the
signatures of the officers of Borrower authorized to sign the Loan Documents,
upon which certificate the Lender shall be entitled to rely until informed of
any change in writing by Borrower.
 
 
(iv)
A certificate, signed by an Authorized Officer of Borrower, stating that on the
Closing Date no Default or Unmatured Default has occurred and is continuing with
respect to Borrower.
 
 
(v)
A written opinion of internal counsel to Borrower, substantially in the form of
Exhibit D-1.
 
 
(vi)
A written opinion of Covington & Burling LLP, special New York counsel to the
Borrower, substantially in the form of Exhibit D-2.
 
 
(vii)
Any Notes requested by Lender pursuant to Section 2.13 payable to the order of
Lender.
 
(viii)
Copies of all governmental approvals, if any, necessary for Borrower to enter
into the Loan Documents to which it is a party and to obtain the Loan hereunder.
 
 
(ix)
Such other documents and other items as Lender or its counsel may reasonably
request;

 
and (c) after giving effect to the Loan, the Borrower will not exceed its
borrowing authority as allowed by the Approvals.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to the Lender that:
 

 
15

--------------------------------------------------------------------------------

 

           5.1           Existence and Standing.  Borrower is a corporation, and
each of its Subsidiaries is a corporation, partnership or limited liability
company, duly and properly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
           5.2           Authorization and Validity.  Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
 
           5.3           No Conflict; Government Consent.  Neither the execution
and delivery by Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof, will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on Borrower or any of its
Subsidiaries or (ii) Borrower’s or any of its Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, bylaws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which Borrower or any of its Significant
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on any Property of
Borrower or any of its Significant Subsidiaries pursuant to the terms of any
such indenture, instrument or agreement.  No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority (including the Federal Energy
Regulatory Commission), or any subdivision thereof (any of the foregoing, an
“Approval”), is required to be obtained by Borrower or any of its Subsidiaries
in connection with the execution and delivery by Borrower of the Loan Documents,
the payment and performance by Borrower of its Obligations or the legality,
validity, binding effect or enforceability against Borrower of any Loan Document
or the borrowings by Borrower under this Agreement, except for Approvals which
have been issued or obtained by Borrower and which are in full force and effect.
 
           5.4           Financial Statements.  The financial statements
included in Borrower’s Public Reports were prepared in accordance with Agreement
Accounting Principles and fairly present the consolidated financial condition
and operations of Borrower and its Subsidiaries at the dates thereof and the
consolidated results of their operations for the periods then ended.
 
           5.5           No Material Adverse Change.  Since December 31, 2007,
there has been no change from that reflected in the Public Reports in the
business, Property, financial condition or results of operations of Borrower and
its Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.
 
           5.6           Taxes.  Borrower and its Subsidiaries have filed all
United States federal tax returns and all other material tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and (b) taxes and governmental charges (in addition to
those referred to in clause (a)) in an aggregate amount not exceeding
$1,000,000.  The charges, accruals
 

 
16

--------------------------------------------------------------------------------

 

and reserves on the books of Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.
 
           5.7           Litigation and Contingent Obligations.  Except as
disclosed in the Public Reports, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of Borrower, threatened against or affecting Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of the Loan.  Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, Borrower has no
material contingent obligations not provided for or disclosed in the Public
Reports.
 
5.8           Significant Subsidiaries.  As of the date hereof, Borrower has no
Significant Subsidiaries.
 
           5.9           ERISA.  Each Plan complies in all material respects
with all applicable requirements of law and regulations, no Reportable Event has
occurred with respect to any Plan, neither Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
 
           5.10           Accuracy of Information.  No written information,
exhibit or report furnished by Borrower or any of its Subsidiaries to the Lender
in connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.
 
           5.11           Regulation U.  Neither Borrower nor any of its
Subsidiaries is engaged principally or as one of its primary activities in the
business of extending credit for the purpose of purchasing or carrying any
“margin stock” (as defined in Regulation U of the FRB).
 
           5.12           Material Agreements.  Neither Borrower nor any
Subsidiary thereof is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement to
which it is a party, which default could reasonably be expected to have a
Material Adverse Effect.
 
           5.13           Compliance With Laws.  Borrower and its Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.
 
           5.14           Plan Assets; Prohibited Transactions.  Borrower is not
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of Section
4975 of the Code).
 
           5.15           Environmental Matters.  In the ordinary course of its
business, the officers of Borrower consider the effect of Environmental Laws on
the business of Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to Borrower and
its Subsidiaries due to Environmental Laws.  On the basis of this consideration,
Borrower has concluded that Environmental Laws are not reasonably expected to
have a Material Adverse Effect.  Except as disclosed in the Public Reports,
neither Borrower nor any Subsidiary thereof has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any
 

 
17

--------------------------------------------------------------------------------

 

remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
 
           5.16           Investment Company Act.  Neither Borrower nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.
 
5.17           Intentionally Omitted.
 
           5.18           Insurance.  Borrower and its Significant Subsidiaries
maintain insurance with financially sound and reputable insurance companies on
all their Property of a character usually insured by entities in the same or
similar businesses similarly situated against loss or damage of the kinds and in
the amounts, customarily insured against by such entities, and maintain such
other insurance as is usually carried by such entities.
 
           5.19           No Default.  No Default or Unmatured Default exists.
 
           5.20           Ownership of Properties.  As of the Closing Date,
Borrower and its Subsidiaries have valid title, free of all Liens other than
those permitted by Section 6.12, to all the Property reflected as owned by
Borrower and its Subsidiaries in the December 31, 2007 financial statements of
Borrower referred to in Section 5.4, other than Property used, sold, transferred
or otherwise disposed of since such date (a) in the ordinary course of business
or (b) which are not material to the business of Borrower and its Subsidiaries
taken as a whole.
 
5.21           OFAC.  None of Borrower, any Subsidiary of Borrower or any
Affiliate of Borrower: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the Loan will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.
 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Lender shall otherwise consent in
writing:
 
           6.1           Financial Reporting.  Borrower will maintain, for
itself and each of its Subsidiaries, a system of accounting established and
administered in accordance with Agreement Accounting Principles, and furnish to
the Lender (in such number of copies as the Lender may reasonably request):
 
  
(i)
Within 100 days after the close of its fiscal year, an audit report, which shall
be without a “going concern” or similar qualification or exception and without
any qualification as to the scope of the audit, issued by independent certified
public accountants of recognized

 

 
18

--------------------------------------------------------------------------------

 

 

   
national standing and reasonably acceptable to the Lender, prepared in
accordance with Agreement Accounting Principles on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for itself and its Subsidiaries, including balance sheets as of the
end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows, accompanied by (a) any management
letter prepared by said accountants, and (b) a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default with respect to Borrower, or if, in the opinion of such accountants, any
such Default or Unmatured Default shall exist, stating the nature and status
thereof; provided that if Borrower is then a “registrant” within the meaning of
Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-K with the SEC, a copy of Borrower’s annual report on Form 10-K (excluding
the exhibits thereto, unless such exhibits are requested under clause (viii) of
this Section) or any successor form and a manually executed copy of the
accompanying report of Borrower’s independent public accountant, as filed with
the SEC, shall satisfy the requirements of this clause (i);
 
 
(ii)
Within 60 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if Borrower is then a “registrant” within the meaning
of Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-Q with the SEC, a copy of Borrower’s report on Form 10-Q for such quarterly
period, excluding the exhibits thereto, unless such exhibits are requested under
clause (viii) of this Section.
 
 
(iii)
Together with the financial statements (or reports) required under Sections
6.1(i) and (ii), a compliance certificate in substantially the form of Exhibit A
signed by an Authorized Officer of Borrower showing the calculations necessary
to determine Borrower’s compliance with Section 6.13 of this Agreement and
stating that, to the knowledge of such officer, no Default or Unmatured Default
with respect to Borrower exists, or if any such Default or Unmatured Default
exists, stating the nature and status thereof.
 
 
(iv)
As soon as possible and in any event within 30 days after receipt by Borrower, a
copy of (a) any notice or claim to the effect that Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by
Borrower, any of its Subsidiaries, or any other Person of any toxic or hazardous
waste or substance into the environment, and (b) any notice alleging any
violation of any federal, state or local environmental, health or safety law or
regulation by Borrower or any of its Subsidiaries, which, in either case, could
be reasonably expected to have a Material Adverse Effect.
 
 
(v)
Promptly upon Borrower’s furnishing thereof to its shareholders generally,
copies of all financial statements, reports and proxy statements so furnished.
 
 
(vi)
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which Borrower or any of its
Subsidiaries files with the SEC.

 

 
19

--------------------------------------------------------------------------------

 

 

 
(vii)
As soon as Borrower obtains knowledge of an actual Change in Control or publicly
disclosed prospective Change in Control, written notice of same, including the
anticipated or actual date of and all other publicly disclosed material terms
and conditions surrounding such proposed or actual Change in Control.
 
 
(viii)
Such other information (including nonfinancial information) as Lender may from
time to time reasonably request.

 
Documents required to be delivered pursuant to clause (i), (ii), (v) or (vi)
above may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on a website on the internet at a website address
previously specified to the Lender; or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks or another relevant website, if any, to
which Lender has access; provided that (1) upon request of the Lender, the
Borrower shall deliver paper copies of such documents to the Lender (until a
written request to cease delivering paper copies is given by the Lender) and (2)
the Borrower shall notify (which may be by facsimile or electronic mail) the
Lender of the posting of any documents.
 
           6.2           Use of Proceeds.  Borrower will use the proceeds of the
Loan for general corporate purposes.  Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Loan to purchase or carry any
“margin stock” (as defined in Regulation U of the FRB).
 
           6.3           Notice of Default.  Borrower will give prompt notice in
writing to the Lender of the occurrence of any Default or Unmatured Default with
respect to Borrower (it being understood and agreed that Borrower shall not be
required to make separate disclosure under this Section 6.3 of occurrences or
developments which have previously been disclosed to the Lender in any financial
statement or other information delivered to the Lender pursuant to Section 6.1).
 
           6.4           Conduct of Business.  Borrower will, and will cause
each of its Significant Subsidiaries (or, in the case of clause (ii) below, each
of its Subsidiaries) to, (i) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (ii) other than the existence of
Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
           6.5           Taxes.  Borrower will, and will cause each of its
Subsidiaries to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except (a) those that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles and (b)
taxes, governmental charges and levies (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $1,000,000.
 
           6.6           Insurance.  Borrower will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all of its Property in such amounts and
covering such risks as is consistent with sound business practice, and Borrower
will furnish to Lender such information as Lender may reasonably request as to
the insurance carried by Borrower and its Significant Subsidiaries.
 

 
20

--------------------------------------------------------------------------------

 

           6.7           Compliance with Laws.  Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
including all Environmental Laws, where failure to do so could reasonably be
expected to have a Material Adverse Effect.
 
           6.8           Maintenance of Properties.  Borrower will, and will
cause each of its Subsidiaries to, do all things necessary to (a) maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, where failure to do so could reasonably be expected to
have a Material Adverse Effect; and (b) keep proper books and records in which
full and correct entries shall be made of all material financial transactions of
Borrower and its Subsidiaries.
 
           6.9           Inspection.  Borrower will, and will cause each of its
Significant Subsidiaries to, permit the Lender upon reasonable notice and at
such reasonable times and intervals as the Lender may designate by its
respective representatives and agents, to inspect any of the Property, books and
financial records of Borrower and each such Significant Subsidiary, to examine
and make copies of the books of accounts and other financial records of Borrower
and each such Significant Subsidiary, and to discuss the affairs, finances and
accounts of Borrower and each such Significant Subsidiary with, and to be
advised as to the same by, their respective officers.
 
           6.10           Merger.  Borrower will not, nor will it permit any of
its Significant Subsidiaries to, merge or consolidate with or into any other
Person, except that, so long as both immediately prior to and after giving
effect to such merger or consolidation, no Default or Unmatured Default with
respect to Borrower  shall have occurred and be continuing, (i) any Significant
Subsidiary of Borrower may merge with Borrower or a wholly-owned Subsidiary of
Borrower and (ii) Borrower may merge or consolidate with any other Person so
long as Borrower is the surviving entity.  
 
           6.11           Sales of Assets.  Borrower will not, nor will it
permit any of its Subsidiaries to, lease, sell or otherwise dispose of any of
its assets (other than in the ordinary course of business), or sell or assign
with or without recourse any accounts receivable, except:
 
  
(i)
Any Subsidiary of Borrower may sell, transfer or assign any of its assets to
Borrower or another Subsidiary of Borrower.
 
 
(ii)
The sale, assignment or other transfer of accounts receivable or other rights to
payment pursuant to any Securitization Transaction.
 
 
(iii)
Borrower and its Subsidiaries may sell or otherwise dispose of assets so long as
the aggregate book value of all assets sold or otherwise disposed of in any
fiscal year of Borrower (other than assets sold or otherwise disposed of in the
ordinary course of business or pursuant to clauses (i) and (ii) above) does not
exceed a Substantial Portion of the Property of Borrower.

 
           6.12           Liens.  Borrower will not, nor will it permit any of
its Significant Subsidiaries to, create, incur, or suffer to exist any Lien in,
of or on the Property of Borrower or any such Significant Subsidiary, except:
 
  
(i)
Liens for taxes, assessments or governmental charges or  levies on its Property
if  the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate

 

 
21

--------------------------------------------------------------------------------

 

 

   
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.
 
 
(ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.
 
 
(iii)
Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.
 
 
(iv)
Utility easements, building restrictions, zoning laws or ordinances and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of Borrower and its Significant Subsidiaries.
 
 
(v)
Liens existing on the date hereof and described in Schedule 1 (including liens
on after-acquired property arising under agreements described in Schedule 1 as
such agreements are in effect on the date hereof).
 
 
(vi)
Judgment Liens which secure payment of legal obligations that would not
constitute a Default with respect to Borrower under Article VII.
 
 
(vii)
Liens on Property acquired by Borrower or a Significant Subsidiary thereof after
the date hereof, existing on such Property at the time of acquisition thereof
(and not created in anticipation thereof), provided that in any such case no
such Lien shall extend to or cover any other Property of Borrower or such
Significant Subsidiary, as the case may be.
 
 
(viii)
Deposits and/or similar arrangements to secure the performance of bids, fuel
procurement contracts or other trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
by Borrower or any of its Significant Subsidiaries.
 
 
(ix)
Liens on assets of Borrower and its Significant Subsidiaries arising out of
obligations or duties to any municipality or public authority with respect to
any franchise, grant, license, permit or certificate.
 
 
(x)
Rights reserved to or vested in any municipality or public authority to control
or regulate any property or asset of Borrower or any of its Significant
Subsidiaries or to use such property or asset in a manner which does not
materially impair the use of such property or asset for the purposes for which
it is held by Borrower or such Significant Subsidiary.
 
 
(xi)
Irregularities in or deficiencies of title to any Property which do not
materially affect the use of such property by Borrower or any of its Significant
Subsidiaries in the normal course of its business.

 

 
22

--------------------------------------------------------------------------------

 

 

 
(xii)
Liens securing Indebtedness of Borrower and its Subsidiaries incurred to finance
the acquisition of fixed or capital assets, provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the principal amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the
original purchase price of such property at the time it was acquired.
 
 
(xiii)
Any Lien on any property or asset of any corporation or other entity existing at
the time such corporation or entity is acquired, merged or consolidated or
amalgamated with or into Borrower or any Significant Subsidiary thereof and not
created in contemplation of such event.
 
 
(xiv)
Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by Section 6.12(v), (vii), (xii) or
(xiii), provided that such Indebtedness is not increased and is not secured by
any additional assets.
 
 
(xv)
Rights of lessees arising under leases entered into by Borrower or any of its
Significant Subsidiaries as lessor, in the ordinary course of business.
 
 
(xvi)
Permitted Pepco Liens.
 
 
(xvii)
Purchase money mortgages or other purchase money liens or conditional sale,
lease-purchase or other title retention agreements upon or in respect of
property acquired or leased for use in the ordinary course of its business by
Borrower or any of its Significant Subsidiaries.
 
 
(sviii)
Liens, in addition to those permitted by clauses (i) through (xvii), granted by
Borrower and its Subsidiaries to secure Nonrecourse Indebtedness incurred after
the date hereof, provided that the aggregate amount of all Indebtedness secured
by such Liens shall not at any time exceed $200,000,000.
 
 
(xix)
Other Liens, in addition to those permitted by clauses (i) through (xviii),
securing Indebtedness or arising in connection with Securitization Transactions,
provided that the sum (without duplication) of all such Indebtedness, plus the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions shall not at any time exceed
$300,000,000 for Borrower and its Significant Subsidiaries.

 
           6.13           Leverage Ratio.  Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) the Total
Indebtedness of Borrower to (ii) the Total Capitalization of Borrower to be
greater than 0.65 to 1.0. For purposes of this Section, the aggregate
outstanding Indebtedness evidenced by Hybrid Securities up to an aggregate
amount of 15% of Total Capitalization as of the date of determination, shall be
excluded from Total Indebtedness, but the entire aggregate outstanding
Indebtedness evidenced by such Hybrid Securities shall be included in the
calculation of Total Capitalization.
 

 
23

--------------------------------------------------------------------------------

 

ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default with respect to the Borrower:
 
           7.1           Representation or Warranty.  Any representation or
warranty made by or on behalf of Borrower to the Lender under or in connection
with this Agreement or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made.
 
           7.2           Nonpayment.  Nonpayment by Borrower of the principal of
the Loan when due; or nonpayment by Borrower of any interest on the Loan or
other obligation payable by Borrower under any of the Loan Documents to which it
is a party, within five days after the same becomes due.
 
           7.3           Certain Covenant Breaches.  The breach by Borrower of
any of the terms or provisions of Section 6.2, 6.4 (as to the existence of
Borrower), 6.10, 6.11, 6.12 or 6.13.
 
           7.4           Other Breaches.  The breach by Borrower (other than a
breach which constitutes a Default with respect to Borrower under another
Section of this Article VII) of any of the terms or provisions of this Agreement
which is not remedied within 15 days (or, in the case of Section 6.9, five
Business Days) after the chief executive officer, the chief financial officer,
the President, the Treasurer or any Assistant Treasurer of Borrower obtains
actual knowledge of such breach.
 
           7.5           Cross Default.  Failure of Borrower or any of its
Significant Subsidiaries to pay when due any Indebtedness aggregating in excess
of $50,000,000 (“Material Indebtedness”); or the default by Borrower or any of
its Significant Subsidiaries in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of Borrower or any of
its Significant Subsidiaries shall be declared to be due and payable or required
to be prepaid or repurchased (other than by a regularly scheduled payment) prior
to the stated maturity thereof; or Borrower or any of its Significant
Subsidiaries shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.
 
           7.6           Voluntary Bankruptcy, etc.  Borrower or any of its
Significant Subsidiaries shall (i) have an order for relief entered with respect
to it under the federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it,  (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
 

 
24

--------------------------------------------------------------------------------

 

           7.7           Involuntary Bankruptcy, etc.  Without the application,
approval or consent of Borrower or any of its Significant Subsidiaries, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for Borrower or any of its Significant Subsidiaries or a Substantial Portion of
its Property, or a proceeding described in Section 7.6(iv) shall be instituted
against Borrower or any of its Significant Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 consecutive days.
 
           7.8           Seizure of Property, etc.  Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of Borrower and its
Significant Subsidiaries which, when taken together with all other Property of
Borrower and its Significant Subsidiaries so condemned, seized, appropriated, or
taken custody or control of, constitutes a Substantial Portion of its Property.
 
           7.9           Judgments.  Borrower or any of its Significant
Subsidiaries shall fail within 60 days to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money in excess of
$50,000,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and, in any such case, there is a period of five consecutive days during which a
stay of enforcement of such judgment(s) or order(s) is not in effect (by reason
of pending appeal or otherwise).
 
           7.10           ERISA.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Borrower or any other member of the Controlled Group, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Lender, likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any other member of the Plan shall terminate for purposes of Title IV of ERISA,
(v) Borrower or any other member of the Controlled Group shall, or in the
reasonable opinion of the Lender is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case referred to in clauses (i) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect.
 
           7.11           Unenforceability of Loan Documents, etc.  Any Loan
Document shall cease to be in full force and effect (other than, in the case of
a Note, as contemplated hereby), any action shall be taken by or on behalf of
Borrower to discontinue or to assert the invalidity or unenforceability of any
of its obligations under any Loan Document, or Borrower or any Person acting on
behalf of Borrower shall deny that Borrower has any further liability under any
Loan Document or shall give notice to such effect.
 
           7.12           Change in Control.  Any Change in Control shall occur
or PHI shall fail to own directly or indirectly 100% of the Voting Stock of
Borrower.
 

 
25

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
           8.1           Acceleration.  If any Default described in Section 7.6
or 7.7 occurs with respect to Borrower, the Obligations of Borrower shall
immediately become due and payable without any election or action on the part of
the Lender.  If any other Default occurs with respect to Borrower, the Required
Lenders may declare the Obligations of Borrower to be due and payable, whereupon
the Obligations of Borrower shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which Borrower hereby
expressly waives.
 
Within 30 days after acceleration of the maturity of the Obligations of Borrower
as a result of any Default (other than any Default as described in Section 7.6
or 7.7) with respect to Borrower and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) may, by notice to Borrower, rescind and annul
such acceleration.
 
           8.2           Amendments.  Subject to the provisions of this Article
VIII, the Required Lenders and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to
this Agreement changing in any manner the rights of the Lender or Borrower
hereunder or waiving any Default or Unmatured Default hereunder; provided that
no such supplemental agreement shall, without the consent of each Lender:
 
  
(i)
Extend the final maturity of the Loan or forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest thereon or increase the Commitment of any Lender hereunder.
 
 
(ii)
Reduce the percentage specified in the definition of Required Lenders.
 
 
(iii)
Permit Borrower to assign its rights under this Agreement.
 
 
(iv)
Amend this Section 8.2.

 
           8.3           Preservation of Rights.  No delay or omission of the
Lender to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or Unmatured Default or an
acquiescence therein, and the making of the Loan notwithstanding the existence
of a Default or Unmatured Default or the inability of the Borrower to satisfy
the conditions precedent to the Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of any Loan Document whatsoever shall be valid unless in writing
signed by the parties required pursuant to Section 8.2 and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Lender until the Obligations have been paid in full.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
           9.1           Survival of Representations.  All representations and
warranties of the Borrower contained in this Agreement shall survive the making
of the Loan herein contemplated.
 

 
26

--------------------------------------------------------------------------------

 

           9.2           Governmental Regulation.  Anything contained in this
Agreement to the contrary notwithstanding, the Lender shall not be obligated to
extend credit to Borrower in violation of any limitation or prohibition provided
by any applicable statute or regulation.
 
           9.3           Headings.  Section headings in the Loan Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Loan Documents.
 
           9.4           Entire Agreement.  The Loan Documents embody the entire
agreement and understanding between the Borrower and the Lender and supersede
all prior agreements and understandings between the Borrower and the Lender
relating to the subject matter thereof.
 
           9.5           Benefits of this Agreement.  This Agreement shall not
be construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
 
           9.6           Expenses; Indemnification.
 
(i)           Borrower shall not be responsible to reimburse the Lender for any
costs, internal charges and out of pocket expenses (including expenses of and
fees for attorneys for the Lender who also are employees of the Lender) paid or
incurred by the Lender in connection with the preparation, negotiation,
execution, delivery, and review of the Loan Documents.  Borrower agrees to
reimburse the Lender for (A) all reasonable costs, internal charges and out of
pocket expenses (including reasonable expenses of and fees for attorneys for the
Lender, which attorneys may be employees of the Lender) paid or incurred by the
Lender in connection with any amendment or modification of the Loan Documents,
and the collection and enforcement of the Obligations of Borrower under the Loan
Documents (including in any “work-out” or restructuring of the Obligations of
Borrower resulting from the occurrence of a Default with respect to Borrower)
and (B) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including reasonable counsel fees and disbursements)
incurred in connection with defense thereof, by the Lender as a result of
conduct by Borrower that violates a sanction enforced by OFAC.
 
(ii)           Borrower agrees to indemnify the Lender, its affiliates, and each
of the directors, officers and employees of the foregoing Persons (collectively,
the “Indemnified Parties”) against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including all reasonable
expenses of litigation or preparation therefor whether or not any Indemnified
Party is a party thereto) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of the Loan hereunder except to the extent that they
are determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification.  The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
 
9.7           [Intentionally Omitted].
 
9.8           [Intentionally Omitted].
 
           9.9           Severability of Provisions.  Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 

 
27

--------------------------------------------------------------------------------

 

           9.10           Nonliability of Lender.  The relationship between the
Borrower on the one hand and the Lender on the other hand shall be solely that
of borrower and lender.  The Lender shall not have any fiduciary responsibility
to Borrower.  The Lender undertakes no responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.  Borrower agrees that the Lender shall not have
liability to Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the Lender’s gross
negligence or willful misconduct.  The Lender shall not have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by Borrower in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.
 
           9.11           Limited Disclosure.
 
(i)           Lender shall not disclose to any Person any Specified Information
(as defined below) except to its, and its Affiliates’, officers, employees,
agents, accountants, legal counsel, advisors and other representatives who have
a need to know such Specified Information in connection with this Agreement or
the transactions contemplated hereby.  “Specified Information” means information
that Borrower has furnished or in the future furnishes to the Lender in
confidence, but does not include any such information  that (a) is published in
a source or otherwise becomes generally available to the public (other than
through the actions of the Lender or any of its Affiliates, officers, employees,
agents, accountants, legal counsel, advisors and other representatives in
violation of this Agreement) or that is or becomes available to the Lender from
a source other than Borrower, (b) without duplication with clause (a) above, is
otherwise a matter of general public knowledge, (c) is required to be disclosed
by law, regulation, or judicial order (including pursuant to the Code), (d) is
requested by any regulatory body with jurisdiction over the Lender, (e) is
disclosed to legal counsel, accountants and other professional advisors to the
Lender, in connection with the exercise of any right or remedy hereunder or
under any Note or any suit or other litigation or proceeding relating to this
Agreement or any Note or to a rating agency if required by such agency in
connection with a rating relating to the Loan, (f) is disclosed to
assignees,  participants  or potential assignees or participants who agree to be
bound by the provisions of this Section 9.11 or (g) is disclosed to any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations who agrees to be bound by
the provisions of this Section 9.11.
 
(ii)           The provisions of this Section 9.11 supersede any confidentiality
obligations of Lender relating to this Agreement or the transactions
contemplated hereby under any agreement between Borrower and the Lender.
 
           9.12           Nonreliance.  Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
FRB) for the repayment of the Loan provided for herein.
 
           9.13           [Intentionally Omitted].
 
           9.14           USA PATRIOT ACT NOTIFICATION. The following
notification is provided to the Borrower pursuant to the USA Patriot Act of
2001, 31 U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
 

 
28

--------------------------------------------------------------------------------

 

extension of credit or other financial services product.  What this means for
the Borrower:  When the Borrower opens an account, if the Borrower is an
individual, the  Lender will ask for the Borrower’s name, residential address,
tax identification number, date of birth and other information that will allow
the  Lender to identify the Borrower, and, if the Borrower is not an individual,
the  Lender will ask for the Borrower’s name, tax identification number,
business address and other information that will allow the  Lender to identify
the Borrower.  The  Lender may also ask, if the Borrower is an individual, to
see the Borrower’s driver’s license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower’s legal organizational
documents or other identifying documents.
 
ARTICLE X
 
[INTENTIONALLY OMITTED]
 
 
 
ARTICLE XI
 
SETOFF
 
           In addition to, and without limitation of, any rights of the Lender
under applicable law, if Borrower becomes insolvent, however evidenced, or any
Default occurs with respect to Borrower, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or account of  Borrower may be offset
and applied toward the payment of the Obligations of Borrower owing to Lender,
whether or not the Obligations, or any part thereof, shall then be due.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
           12.1           Successors and Assigns.  The terms and provisions of
the Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lender and their respective successors and assigns, except that
(i) Borrower shall not have the right to assign its rights or obligations under
the Loan Documents and (ii) any assignment by Lender must be made in compliance
with Section 12.3.  The parties to this Agreement acknowledge that clause (ii)
of the preceding sentence relates only to absolute assignments and does not
prohibit assignments creating security interests, including any pledge or
assignment by Lender of all or any portion of its rights under this Agreement
and any Note to a Federal Reserve Bank; provided that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 12.3.  Any assignee of the rights to the Loan or
any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to the Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to the Loan.
 
           12.2           Participations.
 
12.2.1       Permitted Participants; Effect.  Upon giving notice to but without
obtaining the consent of Borrower, Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any
Obligations owing to Lender, any Note held by Lender, or any other interest of
Lender under the Loan
 

 
29

--------------------------------------------------------------------------------

 

Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, Lender’s obligations under the Loan Documents shall remain
unchanged, Lender shall remain solely responsible to the Borrower for the
performance of such obligations, Lender shall remain the owner of the
Obligations owing to Lender and the holder of any Note issued to it for all
purposes under the Loan Documents, all amounts payable by Borrower under this
Agreement shall be determined as if Lender had not sold such participating
interests, and the Borrower shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under the Loan
Documents.
 
12.2.2       Voting Rights.  Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver which extends the final maturity of the Loan in which such Participant
has an interest or forgives all or any portion of the principal amount thereof,
or reduces the rate or extends the time of payment of interest thereon.
 
12.2.3       Benefit of Setoff.  The Borrower agree that each Participant shall
be deemed to have the right of setoff provided in Article XI in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as the Lender under the Loan Documents, provided that Lender shall retain the
right of setoff provided in Article XI with respect to the amount of
participating interests sold to each Participant.  The Lender agrees to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Article XI, agrees to share with Lender, any amount received
pursuant to the exercise of its right of setoff.
 
           12.3           Assignments.
 
12.3.1       Permitted Assignments.  Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit B or in such other form as may be agreed to by the parties
thereto.  Borrower’s consent shall not be required (A) for an assignment (i) to
a Purchaser which is an Affiliate of the Lender, and (ii)  to a Purchaser which
is not an Affiliate of Lender provided such an assignment is in an amount not
less than the lesser of  (x) $5,000,000 or (y) the amount of the Outstanding
Loan or (B) if a Default exists with respect to the Borrower.  To the extent
Borrower’s consent is otherwise required to an assignment hereunder, Borrower
agrees not to unreasonably withhold, delay or condition such consent.  Each
party hereto hereby agrees that upon the effectiveness of any such assignment to
a Purchaser pursuant to Section 12.3, such Purchaser shall be deemed to be a
“Lender” under this Agreement and the other Loan Documents as if such Purchaser
were a Lender on the Closing Date hereof.
 
12.3.21     Effect; Effective Date.  Upon delivery of an Assignment Agreement to
Borrower, the Assignment Agreement shall become effective on the effective date
specified in such Assignment Agreement.  On and after the effective date of such
Assignment Agreement, such Purchaser shall for all purposes be a lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lender and shall have all the rights and obligations of the Lender under the
Loan Documents with respect to the percentage of the Obligations assigned to
such Purchaser, to the same extent as if it were an original party hereto, and
no further consent or action by the Borrower shall be required to release the
Lender with respect to the percentage of the Obligations assigned to such
Purchaser.  Any Person that is at any time a Lender and that thereafter ceases
to be a Lender pursuant to the terms of this Section 12.3.2 shall continue to be
entitled to the benefit of those provisions of this Agreement that, pursuant to
the terms hereof,  survive the termination hereof.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.2, the Lender and the
Borrower shall, if the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
 

 
30

--------------------------------------------------------------------------------

 

Notes are issued to the Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser.
 
           12.4           Dissemination of Information.  The Borrower authorizes
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in Lender’s possession
concerning the creditworthiness of the Borrower and their respective
Subsidiaries, including any information contained in any Public Reports;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.
 
           12.5           [Intentionally Omitted].
 
           12.6           Tax Treatment.  If any interest in any Loan Document
is transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).  
 
ARTICLE XIII
 
NOTICES
 
           Except as otherwise permitted by Section 2.14, all notices, requests
and other communications to any party hereunder shall be in writing (including
facsimile transmission or electronic mail or posting on a website) and shall,
subject to the last paragraph of Section 6.1, be given to such party at its
address, facsimile number or electronic mail address set forth on the signature
pages hereof or such other address, facsimile number or electronic mail address
as it may hereafter specify for such purpose by notice to the other parties
hereto.  Subject to the last paragraph of Section 6.1, each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified pursuant to
this Section and confirmation of receipt is received, (ii) if given by mail,
three Business Days after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic mail, received) at
the address specified pursuant to this Section; provided that notices to the
Lender under Article II shall not be effective until received.
 
ARTICLE XIV
 
 
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lender.  Delivery of
any executed signature page hereof or of any amendment, waiver or consent to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart thereof.
 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
           15.1           CHOICE OF LAW.  THE LOAN DOCUMENTS SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION
5.1401.7 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
           15.2           CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, AND BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE  LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY BORROWER AGAINST
THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
           15.3           WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
[Signatures Follow]
 
 
 

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.
 

 
POTOMAC ELECTRIC POWER COMPANY
 
 
 
By:
 
 
  /s/ A. J.Kamerick                         
Anthony J. Kamerick
Vice President and Treasurer
 
 
 
 
701 Ninth Street NW
Fifth Floor
Washington, D.C. 20068
Attention: Anthony J. Kamerick
Tel.: 202-872-2056
Fax: 202-872-3015
E-Mail: tjkamerick@pepco.com
     
MIZUHO CORPORATE BANK (USA)
 
 
 
By:
 
 
  /s/ Raymond Ventura                     
Name:  Raymond Ventura
Title:    Deputy General Manager
 
 
 
 
1251 Avenue of the Americas
New York, NY 10020
Attention:  Raymond Ventura
Tel: (212) 282-4589
Fax: (212) 282-4488
E-mail: raymond.ventura@mizuhocbus.com

 
 

 
32

--------------------------------------------------------------------------------

 

EXHIBIT A
 
COMPLIANCE CERTIFICATE
 
To:           Mizuho Corporate Bank (USA)
 
This Compliance Certificate is furnished pursuant to the Loan Agreement dated as
of May 2, 2008 (as amended, restated or otherwise modified from time to time,
the “Loan Agreement”), between Potomac Electric Power Company, as Borrower, and
Mizuho Corporate Bank (USA), as Lender.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the respective
meanings ascribed thereto in the Loan Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected _________ of Borrower.
 
2.           I have reviewed the terms of the Loan Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below:
 

 
[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]
 

 
4.           Schedule 1 attached hereto sets forth true and accurate
computations of certain covenant ratios in the Loan Agreement.
 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ________, 200_.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance as of ____, 200_ with
 
provisions of Section 6.13 of
 
the Loan Agreement
 
[INSERT FORMULA FOR CALCULATION]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) between
_____________  _____________  (the “Assignor”) and __________________________
(the “Assignee”) is dated as of ____________, 20__.  The parties hereto agree as
follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to a certain Loan
Agreement (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule
1”).  Unless otherwise defined herein, capitalized terms used herein shall have
the respective meanings ascribed thereto in the Loan Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Loan Agreement and the other Loan Documents in the amount specified in Item 2 of
Schedule 1 of all outstanding rights and obligations under the Loan Agreement
and the other Loan Documents.  The amount of the rights and obligations of the
Assignee and the Assignor, after giving effect to this Assignment Agreement, is
set forth in Item 3 of Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Borrower) after this Assignment Agreement, together with any consents required
under the Loan Agreement, are delivered to the Borrower.  In no event will the
Effective Date occur if the payments required to be made by the Assignee to the
Assignor on the Effective Date are not made on the proposed Effective Date.
 
4.           PAYMENT OBLIGATIONS.  In consideration for the sale and assignment
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  The Assignee shall be
entitled to receive all payments of principal and interest which become due and
payable on and after the Effective Date with respect to the interest assigned
hereby.  The Assignee will promptly remit to the Assignor any interest received
from the Borrower which relates to the portion of the Loan assigned to the
Assignee hereunder for periods prior to the Effective Date.  In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit such amount to the other party hereto.
 
5.           RECORDATION FEE.  The Assignee agrees to pay the recordation fee,
if any required to be paid to the Assignor in connection with this Assignment
Agreement.
 
6.           REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized.  The parties hereto agree that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
(ii) any representation, warranty or statement made in or in connection with any
Loan Document, (iii) the financial condition or creditworthiness of any
Borrower, (iv) the performance of or compliance with any term or provision of
any Loan Document, (v) inspecting
 

 
 

--------------------------------------------------------------------------------

 

any of the property, books or records of Borrower or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loan
Documents.
 
7.           REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE.  The Assignee (i)
confirms that it has received a copy of the Loan Agreement, together with copies
of all financial statements requested by the Assignee and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Assignor and based on such documents
and information that it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
(iii) confirms that the execution and delivery of this Assignment Agreement by
the Assignee is duly authorized, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (v) confirms that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (vi) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (vii) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
nonperformance of the obligations assumed under this Assignment Agreement, and
(viii) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.
 
8.           GOVERNING LAW.  THIS ASSIGNMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.
 
9.           NOTICES.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Loan Agreement.  For purposes hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
respective addresses set forth in the attachment to Schedule 1.
 
10.           COUNTERPARTS: DELIVERY BY FACSIMILE.  This Assignment Agreement
may be executed in counterparts.  Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.
 
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by signing Schedule 1 hereto as of the date
first above written.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
to Assignment Agreement
 
SCHEDULE 1
 
to Assignment Agreement
 
1.
Description and Date of Loan Agreement:
Loan Agreement, dated as of May 2, 2008, between Potomac Electric Power Company,
as Borrower, and Mizuho Corporate Bank (USA), as Lender.
 
2.
Amount of the Loan purchased under Assignment Agreement
 
$______________
3.
Assignor’s Loan Amount after giving
effect to Assignment Agreement
 
$______________
4.
Proposed Effective Date:
_______________

 
 
Accepted and Agreed:
 
[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]
By:  _______________________________
Title:  ______________________________
By:  _______________________________
Title:  ______________________________
ACCEPTED AND CONSENTED TO BY1:
 
POTOMAC ELECTRIC POWER COMPANY
 
By:  _______________________________
Print Name:  ________________________
Title:  _____________________________
 

 
 
 
 



--------------------------------------------------------------------------------

 
1 If required by Loan Agreement

 
 

--------------------------------------------------------------------------------

 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
 
INFORMATION SHEET
 
Attach Assignor’s Information Sheet, which must
 
include notice addresses for the Assignor and the Assignee
 
(Sample form shown below)
 
ASSIGNOR INFORMATION
 
Loan Contact:
 
Name:  _______________________________
Telephone No.:  ______________________
Fax No.:  _____________________________
 

 
Payment Information:
 
Name & ABA # of Destination
Bank:  ______________________________________________
 
Account Name & Number for Wire
Transfer:  ________________________________________
 
Other
Instructions:  _____________________________________________________________
 
Address for Notices for Assignor:
 
Name:  _______________________________
Telephone No.:  ______________________
Fax No.:  _____________________________
 

 
 
ASSIGNEE INFORMATION
 
Loan Contact:
 
Name:  _______________________________
Telephone No.:  ______________________
Fax No.:  _____________________________
 

 
 
Operations Contacts:
 
Booking Installation:
Name:
Telephone No.:
Fax No.:
 

 
 

--------------------------------------------------------------------------------

 

Payment Information:
 
Name & ABA # of Destination
Bank:  ______________________________________________
 
Account Name & Number for Wire
Transfer:  ________________________________________
 
Other
Instructions:  _____________________________________________________________
 
Address for Notices for Assignee:
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C

 
NOTE
 
 
 
 
 
$___________________
 
 
 
[Date]
 
 
 
 
 
Potomac Electric Power Company (the “Borrower”) promises to pay to
___________________ (the “Lender”) the sum of ______________________ and 00/100
DOLLARS ($________________) (the “Loan”) made by the Lender to the Borrower
pursuant to the Loan Agreement (as defined below), at the office of Lender at
_______________________________, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Loan
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loan in full on the Maturity Date.
 
This Note is issued pursuant to, and is entitled to the benefits of, the Loan
Agreement dated as of May 2, 2008 (as amended or otherwise modified from time to
time, the “Loan Agreement”), between the Borrower and the Lender, to which Loan
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Loan Agreement.
 
All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.
 
 
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 

 
POTOMAC ELECTRIC POWER COMPANY
 
 
 
By:  _______________________________
Print Name:  ________________________
Title:  ______________________________

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-1
 
FORM OF OPINION OF IN-HOUSE COUNSEL OF BORROWER
 
May 2, 2008
 
Mizuho Corporate Bank (USA)
1251 Avenue of the Americas
New York, NY 10020
 
Ladies and Gentlemen:
 
I am General Counsel of Potomac Electric Power Company, a District of Columbia
and Virginia corporation (“Pepco”), and have represented Pepco in connection
with the negotiation, execution and delivery of the Loan Agreement, dated the
date hereof, between Mizuho Corporate Bank (USA) (the “Lender”) and Pepco (the
“Loan Agreement”).  This opinion is being delivered to you in accordance with
Section 4.1(b)(v) of the Loan Agreement.  Capitalized terms not defined herein
have the respective meanings set forth in the Loan Agreement.
 
In connection with rendering the opinions set forth herein, I, or my
representatives, have reviewed an executed copy of the Loan Agreement and the
Note issued by Pepco on the date hereof (the “Note”).  I or my representatives
also have examined or caused to be examined originals, or copies that have been
certified or otherwise identified to my or their satisfaction as being true
copies, of such other instruments, certificates and other documents or records
as I or they have deemed necessary or appropriate to enable me to render the
opinions set forth below.  In such review and examination, I or my
representatives have assumed the genuineness of all signatures, the authenticity
of all documents submitted to me or them as originals, and the conformity to
original documents of all documents submitted to me or them as copies.
 
Based upon the foregoing, and subject to the reservations and exceptions set
forth herein, I am of the opinion that:
 
1.           Pepco is a corporation duly incorporated, validly existing and in
good standing under the laws of the District of Columbia and under the laws of
the Commonwealth of Virginia, and has the corporate power and authority to own
and operate its property and assets, to carry on its business as currently
conducted, to execute and deliver the Loan Agreement and the Note, and to
consummate the transactions contemplated thereby.
 
2.           The execution and delivery of the Loan Agreement and the Note and
the performance by Pepco of its obligations thereunder have been duly authorized
by all necessary corporate action on the part of Pepco, and Pepco has duly
executed and delivered the Loan Agreement and the Note.
 
3.           Neither the execution or delivery of the Loan Agreement and the
Note by Pepco, nor the performance by Pepco of its obligations thereunder, does
or will (i) violate any of the provisions of the articles of incorporation or
bylaws of Pepco, (ii) violate any laws, rules or regulations of the District of
Columbia or the Public Utility Holding Company Act of 2005, and the rules and
regulations of the Federal Energy Regulatory Commission thereunder, (iii)
conflict with, violate or constitute a breach
 

 
 

--------------------------------------------------------------------------------

 

Mizuho Corporate Bank (USA)
May 2, 2008
Page 2
 
of (A) the provisions of any indenture or other material contract, agreement or
other instrument to which Pepco is a party or by which it or its Property is
bound, or (B) any judgment, injunction, material permit, order or decree of any
government, governmental instrumentality, arbitrator or court applicable to
Pepco, or (iv) result in or require the creation or imposition of any Lien on
the Property of Pepco under any indenture or other material contract, agreement
or other instrument to which Pepco is a party or by which it or its Property is
bound.
 
4.           No consent, approval, authorization or other action by or filing
with any governmental agency or instrumentality is required on the part of Pepco
for the execution and delivery of the Loan Agreement or the Note or the
consummation of the transactions contemplated thereby, except those already
obtained or made.
 
5.           Except as disclosed in the Public Reports, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the best of my knowledge, threatened against Pepco or any of its Subsidiaries
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.
 
My opinion in paragraph 3(ii) above is limited to laws and regulations
explicitly referenced herein and those normally applicable to transactions of
the type contemplated by the Loan Agreement and does not extend to other laws or
regulations relating to, or to licenses, permits, approvals and filings
necessary for, the conduct of Pepco’s business, including any environmental laws
or regulations.
 
*     *     *
 
I am a member of the Bar of the District of Columbia, and I express no opinion
herein as to any law other than the laws of the District of Columbia, the
Virginia Stock Corporation Act, and, to the extent expressly referred to herein,
the federal law of the United States.  The opinions contained herein are
rendered solely to the Lender in connection with the transactions contemplated
by the Loan Agreement and may not be relied on by the Lender for any other
purpose or by any other Person for any purpose (except the opinions contained
herein may be relied on by any bank or other entity to which all or any portion
of the Loan Agreement is assigned pursuant to Section 12.3.1 of the Loan
Agreement).  The opinions expressed in this letter are limited to the matters
set forth herein, and no opinion should be inferred beyond those opinions
expressly stated.  I assume no obligation to advise you of any facts that come
to my attention, or any changes in law, subsequent to the date hereof.
 
Very truly yours,
 
 
Kirk J. Emge    
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
 
FORM OF OPINION OF COVINGTON & BURLING LLP
 
 
 
 
 
 
 
 
 
 
 
May 2, 2008
 
Mizuho Corporate Bank (USA)
1251 Avenue of the Americas
New York, NY 10020
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to Potomac Electric Power Company, a
District of Columbia and Virginia corporation (the “Borrower”), in connection
with the entry by the Borrower into the Loan Agreement, dated as of the date
hereof, between Mizuho Corporate Bank (USA) (the “Lender”) and the Borrower (the
“Loan Agreement”).  This letter is being delivered to you in accordance with
Section 4.1(b)(vi) of the Loan Agreement.  Unless otherwise defined herein,
capitalized terms used herein have the respective meanings provided in the Loan
Agreement.
 
We have reviewed the Loan Agreement, the Note issued by the Borrower on the date
hereof (the “Note”), and such corporate records, certificates and other
documents, and such questions of law, as we have deemed necessary or appropriate
for the purposes of rendering this opinion.
 
We have assumed that all signatures are genuine, that all documents submitted to
us as originals are authentic and that all copies of documents submitted to us
conform to the originals.  We have assumed that the Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdictions of its incorporation and has all requisite power, authority and
legal right to execute, deliver and perform its obligations under the Loan
Agreement and the Note.  We also have assumed that the Borrower has duly
authorized, executed and delivered the Loan Agreement and the Note.  We have
assumed further that the Lender has duly authorized, executed and delivered the
Loan Agreement and that the Loan Agreement is the valid and binding obligation
of the Lender, enforceable against the Lender in accordance with its terms.
 
We have made no investigation for the purpose of verifying the assumptions set
forth herein.
 
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that, insofar as the laws of the State of New York are
concerned:
 
1.           The Loan Agreement constitutes the valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
Mizuho Corporate Bank (USA)
May 2, 2008
Page 2
 
2.           The Note constitutes the valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
 
3.           Neither the execution or delivery of the Loan Agreement or the Note
by the Borrower, nor the performance by the Borrower of its obligations
thereunder in accordance with the terms thereof, does or will conflict with,
violate or constitute a breach of, any laws, or any rules or regulations known
to us, of the State of New York.
 
The foregoing opinion is subject to the following limitations and
qualifications:
 
     
(a)     We express no opinion as to:
 
 
     (i)     waivers of defenses, subrogation and related rights, rights to
trial by jury, rights to object to venue, or other rights or benefits bestowed
by operation of law;
 
 
     (ii)     releases or waivers of unmatured claims or rights;
 
 
     (iii)    indemnification, contribution, or exculpation, to the extent they
purport to indemnify any party against, or release or limit any party’s
liability for, its own breach or failure to comply with statutory obligations,
or to the extent such provisions are contrary to public policy;
 
 
     (iv)    provisions for liquidated damages and penalties or penalty
interest;
 
 
     (v)     provisions purporting to require a prevailing party in a dispute to
pay attorneys’ fees and expenses, or other costs, to a non-prevailing party;
 
 
     (vi)    provisions requiring amendments and waivers to be in writing;
 
 
     (vii)   provisions making notices effective even if not actually received;
 
 
     (viii)  provisions purporting to make a party’s determination conclusive;
 
 
     (ix)    provisions purporting to govern post-judgment interest; or
 
 
     (x)     exclusive jurisdiction or venue provisions.

 
(b)           We express no opinion as to any right of setoff, bankers lien or
counterclaim or right to the application of property in the possession or
control of the Lender.
 
(c)           We express no opinion as to any legal requirements or restrictions
applicable to the Lender.
 
(d)           Our opinion in paragraph 3 above is limited to laws and
regulations normally applicable to transactions of the type contemplated by the
Loan Agreement and does not extend to laws or
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
Mizuho Corporate Bank (USA)
May 2, 2008
Page 3
 
regulations relating to, or to licenses, permits, approvals and filings
necessary for, the conduct of the Borrower’s business, including any
environmental laws or regulations.
 
We are members of the bar of the District of Columbia and the State of New
York.  We do not express any opinion herein on any laws other than the law of
the State of New York.
 
This opinion is given solely for your benefit and may not be disclosed to any
other person (except to any bank or other entity to which all or any portion of
the Loan Agreement is assigned pursuant to Section 12.3.1 of the Loan Agreement,
to bank examiners and other governmental officials having regulatory authority
over the Lender or as otherwise required by applicable law, regulation or legal
process) without our written consent.  This opinion may not be relied upon by
any other person (except any bank or other entity to which all or any portion of
the Loan Agreement is assigned pursuant to Section 12.3.1 of the Loan Agreement)
without our written consent.
 
Very truly yours,
 

 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 1
LIENS
Incurred By
Owed To
 
 
Property
Encumbered
Maturity
Amount of
Indebtedness
Potomac Electric Power Company
CitiCapital (BLC)
Vehicles, Office
Equip., Computers
Master Agreement
$8,996,308.30*
*The amount of this lien fluctuates with the amount of accounts receivable
created by this program.  The amount listed is as of December 31, 2007.

 
 

 
 

--------------------------------------------------------------------------------

 
